84534: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19208: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84534


Short Caption:GRAVADY NEV., LLC VS. DIST. CT. (MEJIA)Court:Supreme Court


Related Case(s):84515


Lower Court Case(s):Clark Co. - Eighth Judicial District - A800435Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerCircusTrix, LLCNicholas F. Adams
							(Wood, Smith, Henning & Berman, LLP/Las Vegas)
						Phillip V. Tiberi
							(Wood, Smith, Henning & Berman, LLP/Las Vegas)
						


PetitionerGravady Nevada, LLCNicholas F. Adams
							(Wood, Smith, Henning & Berman, LLP/Las Vegas)
						Phillip V. Tiberi
							(Wood, Smith, Henning & Berman, LLP/Las Vegas)
						


Real Party in InterestJesus MejiaKimball J. Jones
							(Bighorn Law/Las Vegas)
						


RespondentNadia Krall


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


04/11/2022Filing FeeFiling Fee Paid. $250.00 from Wood, Smith, Henning & Berman.  Check no. 72201. (SC)


04/11/2022Petition/WritFiled Petitioners Gravady Nevada, LLC and Circustrix, LLC's Petition For Writ of Mandamus. (SC)22-11332




04/11/2022AppendixFiled Appendix to Petition for Writ. (SC)22-11333




06/17/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  fn1[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/KP/MG  (SC)22-19208




07/12/2022RemittiturIssued Notice in Lieu of Remittitur. (SC)22-21875




07/12/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View